Citation Nr: 1043863	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  00-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for basal cell carcinoma and 
malignant melanoma, to include as due to in-service exposure to 
Agent Orange.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the in February 2004 and November 2006 for 
further development and adjudicative action.  The case has been 
returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's malignant melanoma and basal cell carcinoma are 
related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
malignant melanoma and basal cell carcinoma are met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all 
required notice and that the evidence currently of record is 
sufficient to substantiate his claims for service connection for 
malignant melanoma and basal cell carcinoma.  Therefore, no 
further development with respect to the matters decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran alleges that his current melanoma and basal cell 
carcinoma are secondary to his exposure to Agent Orange while on 
active duty.

The Veteran's DD 214 indicates that the Veteran had service in 
Vietnam from December 1969 to February 1971.  Therefore, the 
Veteran's exposure to a herbicide agent during active service is 
presumed.  See 38 C.F.R. § 3.307(a)(6).

The Veteran submitted a statement from a May 2000 statement from 
VA physician, Dr. K.S., which indicates that the Veteran had 
diagnoses of malignant melanoma and basal cell carcinoma and that 
it is possible that the neoplasms are secondary to Agent Orange 
exposure.  

The Veteran was afforded a VA examination during April 2005.  The 
examiner indicated that medical literature supports an increased 
incidence in melanoma and basal cell carcinoma in white veterans 
with exposure to Agent Orange in Vietnam.  

The Veteran was afforded an additional VA examination during  
March 2008.  The examiner reported that the Veteran had previous 
excisions of basal cell and malignant melanoma from his skin.  
The Veteran indicated that there was no family history of 
melanoma in his family; the Veteran had minimal sun exposure 
during his youth and as an adult; and his family is of 
Mediterranean origin.  The examiner indicated that the Veteran's 
skin cancers are at least as likely as not due to his exposure to 
Agent Orange during military service.  The examiner cited two 
studies which indicated an increased rate of basal cell carcinoma 
and melanoma in Air Force Veterans who had sprayed Agent Orange 
during the Vietnam War.  

The Board notes that there is no medical opinion of record 
refuting the March 2008 opinion supporting the Veteran's claim.  
Therefore, the Board concludes that service connection is 
warranted for the Veteran's basal cell carcinoma and malignant 
melanoma.


ORDER

Entitlement to service connection for basal cell carcinoma and 
malignant melanoma is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


